Citation Nr: 1302424	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder, evaluated 30 percent disabling prior to July 8, 2008, and 50 percent disabling from July 8, 2008.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.Y.


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which established service connection for PTSD; a 30 percent evaluation was assigned, effective from August 27, 2004.  The Veteran expressed disagreement with the assigned evaluation, and thereafter, perfected an appeal to the Board.  

After the Veteran perfected an appeal to the Board with the submission of a completed, timely VA Form 9 in February 2007, in a September 2008 Supplemental Statement of the Case (SSOC), the RO partially granted his claim for an increased initial evaluation for his service-connected PTSD; a 50 percent evaluation was assigned, effective from July 8, 2008.  As this increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status for both the period before and after July 8, 2008.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As such, the RO has created staged ratings, and the issue on appeal is as stated on the title page.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.)

A hearing was held on September 13, 2012, in Los Angeles, California, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, pursuant to the duty to assist, the Veteran's claim must be remanded for further development. 

At the outset, the Board observes that the RO's last adjudication of the Veteran's claim was in the September 2008 SSOC.  Subsequently, VA treatment records, which include psychiatric treatment, were associated with the claims file.  These records are pertinent to the claim for a higher initial evaluation, and since the inclusion of this evidence in the claims file, an SSOC was not issued, and neither the Veteran nor his representative submitted a waiver of the RO's initial consideration of the evidence.  As this evidence was associated with the claims file prior to certification of the case to the Board, the claim must be remanded for initial consideration of this evidence by the RO.  See 38 C.F.R. §§ 19.31, 19.37 (2012).

Further, during the September 2012 hearing, the Veteran and S.Y. testified that he has applied for disability benefits from the Social Security Administration (SSA) on several prior occasions.  While it does not appear that the Veteran's claim for SSA benefits was granted, any treatment records in connection with these claims, while not controlling for VA determinations, they may be "pertinent" to the present claim.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claim on appeal, these records should be requested.

Additionally, the Veteran was most recently afforded a VA examination in connection with this claim in July 2008; more than four years ago.  The July 2008 VA examination report reflects that the Veteran's psychiatric treatment records from the Veterans' Center in San Bernardino, California, were not reviewed at the time of the examination.  As such, the examiner did not have all of the extant evidence necessary to determine the severity of the Veteran's service-connected PTSD.  Further, at the September 2012 hearing, the Veteran and S.Y. testified that the symptomatology associated with his service-connected PTSD had worsened since his last examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).  

Since this claim is being remanded for other matters, the Board concludes that updated VA treatment records should be obtained and associated with the claims file or Virtual VA folder.  38 C.F.R. § 3.159(c) (2012); see also Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or the Veteran's Virtual VA e-folder.  A specific request should be made for records of updated treatment from the Veterans' Center in San Bernardino, California, dated from November 2004 to the present, from the Loma Linda VA Medical Center (VAMC) dated from August 2011 to the present, and from the West Los Angeles VAMC dated from October 2010 to the present.  

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations. 

3.  THEREAFTER, arrange for the Veteran to undergo VA psychiatric examination (by a psychologist or psychiatrist). 

Prior to the examination, the claims file and the Veteran's Virtual VA folder must be made available to the examiner for review of the case.  A notation to the effect that review of both the claims file and the Virtual VA folder took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The psychologist or psychiatrist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's service-connected PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

If any other diagnosis is rendered on Axis I or II, the examiner must attempt to differentiate between the symptomatology associated with any such diagnosis or diagnoses as opposed to his service-connected PTSD, to include the assignment of separate GAF scores.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The RO/AMC should then readjudicate the Veteran's claim in light of all of the evidence of record on the merits.  If the claim is not granted to the fullest extent, the Veteran and his representative should be provided with an SSOC, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is advised that failure to appear for a VA examination could result in the denial of his claim. 38 C.F.R. § 3.655 (2012).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case. 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


